Citation Nr: 1501249	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  05-23 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for the period from August 5, 2002, to June 7, 2005, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to July 1969. 

This appeal initially came to the Board of Veterans' Appeals (Board) from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which granted service connection for PTSD and awarded a rating of 30 percent effective June 4, 2003.  The Veteran disagreed with the rating assigned and this appeal ensued.  

In a November 2005 rating decision, the RO awarded a 50 percent rating for PTSD effective June 8, 2005.  In September 2010, the Board granted a rating of 50 percent for PTSD effective from August 5, 2002.  In an October 2010 rating decision, the RO found clear and unmistakable error is a prior rating decision and granted an effective date of August 2, 2002, for the grant of service connection for PTSD.  
 
The Veteran appealed the September 2010 Board decision to the Court of Appeals for Veterans Claims.  In a June 2011 Order, the Court granted a Joint Motion for Partial Remand and vacated only that portion of the Board's September 2010 decision that denied entitlement to an initial rating in excess of 50 percent for PTSD since August 5, 2002. 

In October 2011, the Board took jurisdiction of the claim of entitlement to a TDIU and remanded both the claim for an increased rating for PTSD and entitlement to a TDIU.  

In a July 2012 rating decision, the RO granted a rating of 70 percent for PTSD effective June 8, 2012.  

In a December 2012 decision, the Board denied a rating in excess of 50 percent for the period from August 5, 2002, to June 7, 2005, and granted a rating of 70 percent effective June 8, 2005, for PTSD.  The claim for a TDIU was again remanded by the Board.

The Veteran appealed the December 2012 Board decision to the Court.  In a June 2013 Order, the Court granted a Joint Motion for Partial Remand and vacated only that portion of the Board's December 2012 decision that denied entitlement to an initial rating in excess of 50 percent from August 5, 2002, to June 7, 2005. 

In a February 2014 decision, the Board denied entitlement to a disability rating higher than 50 percent from August 5, 2002, to June 7, 2005, for PTSD, and again remanded the claim of entitlement to a TDIU.  

The Veteran appealed the February 2014 Board decision to the Court.  In an August 2014 Order, the Court granted a Joint Motion for Partial Remand and vacated only that portion of the Board's February 2014 decision that denied entitlement to an initial disability rating higher than 50 percent from August 5, 2002, to June 7, 2005, for PTSD.  The parties to the Joint Motion for Partial Remand agreed that the portion of the Board's decision that remanded the issue of a TDIU should not be disturbed.  

Though previously remanded, it is unclear that the development directed by the Board with regard to the claim of entitlement to a TDIU has been completed.  Therefore, the Board is once again remanding the TDIU claim to the Agency of Original Jurisdiction (AOJ) to ensure that, to the extent that it is not yet completed, the directed development is completed.  

The issue of entitlement to a TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the period from August 5, 2002, to June 7, 2005, the Veteran's PTSD has been shown to cause occupational and social impairment with reduced reliability and productivity.  It has not been shown to cause occupational and social impairment, with deficiencies in most areas, or total occupational and social impairment. 


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the period from August 5, 2002, to June 7, 2005, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.13, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development, despite the claim having been appealed several times.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Social Security Administration (SSA) records, private treatment records, and VA treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  The Board notes that the examinations of record are all dated after June 7, 2005, and as such will not be considered in this decision.  
   
The Board acknowledges that in certain cases that retrospective medical opinions may be appropriate.  However, in this case, the Board believes that sufficient medical records exist from the time frame in question to accurately assess the severity of the Veteran's PTSD during that time.  Moreover, while several JMRs have been issued in this case, there has never been any directive to seek any retrospective opinion.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

II.  Increased Rating - PTSD

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As noted in the introduction, the claim being considered herein is entitlement to a rating in excess of 50 percent for PTSD for the period from August 5, 2002, to June 7, 2005.  The Veteran's PTSD is rated as 50 percent disabling during this period under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupations, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.   Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

The relevant treatment records for the time period at issue consist of VA outpatient treatment reports dated from January 2002 to June 2005.  

In January 2002, the Veteran reported feeling depressed.  He noted a history of depressed mood, irritability, and sleep difficulties.  He denied suicidal and homicidal ideations or plans and he had no history of manic or psychotic symptoms.  Mental status examination revealed that the Veteran was alert and oriented in all four spheres.  His speech was noted to be "good."  His mood was described as dysphoric and his affect was appropriate with no suicidal or homicidal plans.  He was assessed with depressive disorder and assigned a GAF score of 70.  

In May 2002, a depression screen was normal.  

In August 2002, the Veteran reported that his psychiatric symptoms had stabilized.  He denied having any suicidal or homicidal ideations.  His appearance was noted to be appropriate to the situation.  A mental status examination revealed that the Veteran's behavior was appropriate to the situation.  The Veteran had no tics or abnormal involuntary movements and no psychomotor retardation or hyperactivity.  His speech was logical, clear, and relevant.  The examiner noted that no overt suicidal or homicidal ideations, no overt auditory or visual hallucinations, and no delusional thinking was observed.  The Veteran's mood was euthymic and his affect was congruent.  He was oriented in four spheres and his attention, concentration, and memory function were intact.  His insight and judgment were grossly intact.  The examiner assessed the Veteran with depressive disorder and assigned a GAF score of 70.  

In February 2003, the Veteran reported that he was "doing well."  He reported that he stopped working in 1984 due to a back problem.  Mental status examination revealed that the Veteran was neatly dressed with normal behavior.  He indicated that slept well when he took his medication.  He reported a good appetite and normal energy level.  His speech was coherent and relevant.  The Veteran was found to be mildly depressed with anxiety and his affect was reported to be congruent.  Nevertheless, he was oriented in four spheres and his memory was reported to be good.  He had no suicidal or homicidal ideations, no delusions, and no looseness of association.  He endorsed nightmares two to three times per month.  His insight and judgment were reported to be fair.  He was assessed with depressive disorder and PTSD and assigned a GAF score of 70.  

In June 2003, the Veteran reported that he was not sleeping well and frequently woke up and had trouble getting back to sleep.  He described himself as a "loner" and indicated that he did not like to socialize with others.  Mental status examination revealed that the Veteran was friendly and cooperative with normal eye contact.  He did not endorse audio or visual hallucinations or suicidal or homicidal ideations.  His affect was congruent and his insight and judgment were fair.  He was noted to be alert and oriented in four spheres.  He was assessed with depressive disorder and PTSD and assigned a GAF score of 70.  

In September 2003, the Veteran indicated that he was married and divorced twice.  He reported that he had two biological daughters and one stepdaughter.  He reported a close relationship with his stepdaughter, but noted that he did not get along with one of his biological daughters due to financial issues.  Mental status examination revealed that the Veteran was neat and casually dressed.  He was oriented in three spheres and was noted to have poor short-term memory.  He denied auditory and visual hallucinations.  His mood was depressed and his speech was of normal rate and tone.  His affect was appropriate and his attention, concentration, judgment, and insight were reported to be good.  The examiner assessed the Veteran with depressive disorder and PTSD and assigned a GAF score of 70.  The examiner indicated that the Veteran reported being estranged from most of his family with no real friends.  The Veteran also noted that he was disabled due to a back problem and was no longer able to maintain employment as a truck driver.  He endorsed frequent fights in the past including with police for which he verbalized no remorse.  The examiner indicated that the Veteran was usually indifferent but also reported some signs of depression which included loss of interest in once pleasurable activities.  The Veteran's symptoms were summarized as difficulty sleeping with nightmares, poor communications skills, poor anger management skills, intrusive thoughts of combat, and depression with no suicidal or homicidal ideations.  

In January 2004, the Veteran reported trouble sleeping in that he slept only three to four hours at night and then slept for two hours during the day.  He denied auditory and visual hallucinations.  Mental status examination revealed that the Veteran was neatly dressed, cooperative, verbal, coherent and relevant.  He had normal eye contact, no evidence of psychosis, no looseness of associations, and no suicidal or homicidal thoughts, ideas, or intent.  He endorsed some depression, low energy, and lack of interest in activities.  He was alert and oriented in four spheres and admitted to nightmares once a month.  His insight and judgment were reported to be okay and his affect was congruent to his mood.  The examiner assessed the Veteran with depressive disorder and PTSD and assigned a GAF score of 70.

In June 2004, the Veteran endorsed nightmares once a week.  He was reported to have fair grooming and hygiene and he was quiet and cooperative.  He maintained eye contact and his mood was described as neutral with a constricted affect.  His speech was of normal rate and volume and his speech was described as relevant and coherent.  The Veteran denied perceptual disturbances, anxiety, and memory or cognitive impairments.  He endorsed depression and sleep anxiety.  He denied thoughts of self-harm.  He was assessed with PTSD and assigned a GAF score 70.  

In September 2004, the Veteran reported that he had a girlfriend who he saw two to three times per week.  He indicated that his brother checked on him a few times a month.  He reported frequent awakenings during sleep and nightmares once or twice a week.  He was able to take care of his self needs.  Mental status evaluation revealed that the Veteran was casually attired and cooperative with good eye contact and appropriate behavior.  He had no psychomotor agitation or retardation and his speech was relevant and coherent.  He admitted to occasionally hearing voices.  His mood was reported to be depressed with low energy and lack of interest in activity.  He endorsed sleep problems but no suicidal or homicidal ideas or intent.  His concentration was reported to be "okay" and his affect and mood were congruent.  His insight and judgment were fair and his cognition was intact.  He was assessed with PTSD and depression and assigned a GAF score of 70.  

The Veteran submitted an affidavit dated in October 2014 and indicated that his PTSD symptoms were consistent with a 70 percent rating since August 2002.  He indicated that he had frequent panic attacks as often as three to four times per week and short-term memory impairment.  He indicated that he has had an inability to maintain effective personal relationships since 2002 and suffered from severe depression from his PTSD.  He expressed difficulty with motivation to perform many basic activities of daily living.  He also endorsed auditory hallucinations since 2002 and before and stated that he was unable to work due to PTSD because he had trouble interacting with co-workers and supervisors.  

The Board has considered these assertions, but ultimately finds that the contemporaneous treatment records generated during the course of the Veteran's appeal have more probative value than his recollections more than a decade after the fact and voiced in an effort to obtain a higher disability rating.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).  The fact remains that the Veteran had a strong incentive to accurately report his symptoms to the medical professional who was treating him, but as discussed below, the Veteran did not at that time report symptoms commensurate with a 70 percent rating.   

For the period from August 5, 2002, to June 7, 2005, having reviewed the evidence, the Board concludes that the Veteran's PTSD does not warrant a rating in excess of the 50 percent rating that he is currently assigned, and a higher schedular rating is not warranted during the entire appeal period at issue.  In fact, the treatment records from during the time period in question are most consistent with the objective criteria for a 30 percent rating due to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  The objective evidence of record as reported above does not correlate to the criteria for a 50 percent rating as evidenced by the fact that the evidence does not reflect that the Veteran had problems such as speech, panic attacks more than once a week, difficulty understanding complex commands, impairment of long-term memory, impaired judgment, or impaired abstract thinking.  That is, many of the symptoms that have traditionally been associated with a 50 percent rating.  He also did not report experiencing psychiatric symptoms other than those specifically enumerated in the schedular rating criteria which caused impairment consistent with a 50 percent rating.  However, the Board will not move to reduce the Veteran's 50 percent rating during the time period at issue.  Rather, the Board will endeavor to further clarify why a 70 percent rating is not warranted prior to June 7, 2005.

Turning first to the GAF scores that were assigned during the period in question, the Veteran was assigned a GAF of 70 at all of his medical evaluations between August 5, 2002 and June 7, 2005.  This is highly relevant in that a GAF score between 61-70 is assigned when there are "mild" symptoms.  The Veteran's symptoms of depression, chronic sleep impairment, mild memory loss, and anxiety as described above are specifically enumerated in the schedular criteria for a 30 percent rating.  As noted, a 50 percent rating has been awarded during the relevant appeal period at issue.  While the GAF score is not dispositive of a rating that is to be assigned and is only intended to reflect symptoms at the time it is assigned, the fact remains that it represents a medical professional's professional estimation as to the level of impairment caused by the entirety of the Veteran's psychiatric symptoms at the time of the evaluation.  To this end, the Board cannot emphasize enough that each of the medical professionals who evaluated the Veteran during the period in question found his psychiatric symptoms to be mild.

The record reflects that the Veteran has generally functioned adequately with regard to social functioning.  The Board acknowledges the Veteran's assertions that he was a "loner" and did not like socializing with other people, had been divorced twice, and was estranged from most of his family.  However, the records contemporaneous with the time period in question also show that he reported having a close relationship with his stepdaughter, saw his brother a few times per month, and had a girlfriend who he saw a few times per week.  Additionally, while the Veteran endorsed a past history of "frequent fights" for which he expressed no remorse in September 2003, the other relevant evidence does not indicate that the Veteran's PTSD symptoms caused him to have any altercations during the relevant time period at issue.  

With regard to his occupational functioning, the record reveals that the Veteran stopped working in 1984 due to a back disability and not due to his PTSD symptoms.   Regardless, the evidence does not suggest an inability to obtain or maintain social relationships.

With regard to the October 2014 statement indicating that the Veteran's PTSD symptoms warrant a rating of 70 percent since August 5, 2002, the medical evidence of record simply does not support the conclusion that the Veteran's symptoms more closely approximate a 70 percent rating.  The medical evidence of record indicates that the Veteran was found to be able to care for his own activities of daily living, he denied auditory and visual hallucinations on all but one occasion, and he was not working due to a back disability.  He was found to be adequately dressed and groomed at all times.  Moreover, even assuming the Veteran had panic attacks three to four times per week, panic attacks more than once a week is a symptom that is specifically enumerated as one of the symptoms that is consistent with a 50 percent rating.  Additionally, as noted, while the Veteran undoubtedly suffered from some social impairment due to his PTSD symptoms, the fact remains that he had a close relationship with one stepdaughter, saw his brother a few times per month, and had a girlfriend.  Once again, social and occupational impairment are factors consistent with a 50 percent rating.  Consequently, the Board finds the reported symptoms are more closely approximated by the current 50 percent rating.    

It is acknowledged that in September 2004, the Veteran reported that he occasionally heard voices.  While the Veteran indicated that he suffered from auditory hallucinations since 2002, on all occasions other than in September 2004, the Veteran specifically denied such auditory hallucinations.  Moreover, the Court has emphasized that it is the impact of the symptoms on the Veteran's occupational and social functioning that is the ultimate determination.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  In this case, the Veteran's PTSD did cause some impairment; but this impairment was not so profound as to cause even occupational and social impairment with reduced reliability and productivity.  More importantly, since the Veteran is already rated at 50 percent for the appeal period at issue, the PTSD symptoms have not been shown to meet the next higher rating of 70 percent as there is no indication that the PTSD symptoms caused occupational and social impairment with deficiencies in most areas.

As noted, the Veteran's PTSD symptoms consisted of depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  At no time during the period in question was the Veteran suicidal.  Similarly, he did not endorse any obsessional rituals during that time.  His speech was consistently relevant and while he endorsed depression, there is no indication that the depression affected his ability to function independently as he was described as being able to handle his activities of daily living and he was always dressed neatly and appropriately.  There was also no indication that he had impaired impulse control or spatial disorientation.  Additionally, as noted, the Veteran maintained a relationship with one daughter and his brother and had a girlfriend.  This level of occupational and social impairment is simply not consistent with a schedular rating in excess of 50 percent which contemplates more severe social and occupational impairment.

The Board has reviewed the concerns voiced in the most recent JMR.  Of note, the JMR pointed out that between 2002 and 2005, the Veteran experienced depression, anxiety, nightmares, sleep impairment, lack of motivation and low energy.  In January 2002, he reported feeling depressed, irritable, and having trouble sleeping; and in June of that year, he reported that medication prescribed for his sleep trouble was not working.  Additionally, in 2003, the Veteran reported that he was sleeping poorly, waking up frequently and unable to go back to sleep again; he described himself as a "loner," stating that he preferred not to socialize with others.  He also reported chronic feelings of anxiety, anger, intolerance of others, and an inability "to bounce back once fully pumped."  In September of that year, the Veteran's VA therapist reported that he had difficulty feeling his emotions and questioned the importance of expressing his feelings to others.  In January 2004, the Veteran reported that his PTSD symptoms prevented him from attending anger management and PTSD coping classes because "he does not like to be around a lot of people."  He again attested to experiencing depression.  In March 2004, VA treatment notes indicated that the Veteran was twice-divorced, with both marriages ending due to his anger problems.  He lived alone and was estranged from most of his family except for occasionally playing dominoes with his brother.  The VA physician noted that the Veteran had poor communication skills, difficulty sleeping and nightmares, poor anger management skills, intrusive thoughts of combat, and depression.  In September 2004, VA treatment notes reflect that the Veteran admitted to hearing voices. 

The Board acknowledges that the Veteran did report experiencing a number of symptoms during this time, but as the Federal Circuit has explained 38 C.F.R. §  4.130 requires not only the presence of certain symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Looking at the records cited by the Veteran's representative, there are indications that the Veteran experienced difficulty with relationships.  However, it is noted that a 50 percent rating contemplates difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating generally contemplates a situation in which there is an inability to establish and maintain effective relationships.  Yet, in the very records cited by the Veteran, it was acknowledged that he continued to associate with his brother, and in other records from the time period in question, the Veteran was noted to have a relationship with one of his daughters and to be dating a woman.  As such, the Board does not believe that the Veteran's social inadaptability at this time was commensurate with an inability to establish or maintain relationships.

The Board also cannot emphasize enough the fact that regardless of the complaints cited by the Veteran's representative, every medical professional who evaluated the Veteran during the time in question found him to have at most mild psychiatric symptomatology as evidenced by the GAF scores that were assigned.

The Veteran was also not shown to have a deficiency in judgment sufficient to warrant a 70 percent rating.  As an initial point, impaired judgment is a symptom of a 50 percent rating.  As such, even if the Veteran had some judgment problems, it would not necessarily suggest a 70 percent rating.  However, looking at the records, the Veteran was not shown to have significant judgment problems during the period in question.   Looking to the records themselves, the Veteran's judgment was found to be intact in August 2002, February and June 2003, it was found to be fair in September 2004, it was found to be good in September 2003, and it was found to be okay in January 2004.  Such findings are simply not consistent with deficiency in judgment as contemplated by the 70 percent rating.  

The Veteran was also not found to have deficiencies in thought.  For example, in August 2003, no delusional thinking was observed.

The Veteran's mood was consistently described as depressed during the time in question, but a 50 percent rating contemplates disturbances of mood.  As such, the mere presence of depression alone does not mandate a 70 percent rating.  Of note, a 70 percent rating is assigned when the depression is affecting the Veteran's ability to function independently, appropriately and effectively.  Such impairment was simply not described in the numerous psychiatric treatment records from the time period in question.

Moreover, as noted, the Veteran was disabled from working as a result of his back, not his PTSD, and there is no indication that the Veteran pursued educational training during the period in question, so little is known about either of those areas.  However, as discussed above, the other areas that were considered simply did not show deficiencies that were consistent with a 70 percent rating.

As such a schedular rating in excess of 50 percent is not found to be warranted between August 5, 2002 and June 7, 2005, and the Veteran's claim is denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluation assigned for the period from August 5, 2002, to June 7, 2005, for the Veteran's service-connected PTSD is adequate in this case.  The Veteran's primary symptoms include depressed mood, anxiety, sleep impairment, nightmares, and short-term memory loss which cause some occupational and social impairment.  However, all of these symptoms are contemplated in the schedular rating that is assigned, and the rating schedule provides higher ratings for instances of increased severity of the Veteran's disability at issue.  Moreover, the schedular rating criteria and case law directs that in psychiatric claims VA must contemplate all of a veteran's psychiatric symptomatology and then determine how the symptomatology impacts his occupational and social functioning.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  As such, the schedular rating criteria by definition reasonably describes the Veteran's disability level and symptomatology, because the Board has reviewed all of his psychiatric symptoms and then weighed how they impact his occupational and social functioning.  As such, the assigned schedular evaluation is adequate.  

Moreover, even if the schedular rating criteria did not reasonably describe his psychiatric symptomatology, the symptoms have not been shown to cause an exceptional disability picture, as the Veteran was not hospitalized for his PTSD during the relevant time period at issue, and the medical evidence of record reveals that the Veteran stopped working in 1984 due to a back problem and not any PTSD symptoms.  Consequently, the Veteran's PTSD was not shown to have caused "marked" interference with employment.   Therefore, a referral for extraschedular consideration is not warranted. 


ORDER

An initial disability rating in excess of 50 percent for the period from August 5, 2002, to June 7, 2005, for PTSD is denied.


REMAND

As already noted when discussing the procedural history of this case in the introduction, in December 2012 and February 2014, the Board remanded the Veteran's claim of entitlement to a TDIU for additional development.  Specifically, the Board requested that the AOJ return the Veteran's claims file to the VA compensation examiner that had performed a June 2012 examination to allow him an opportunity to consider a September 2011 private psychiatric evaluation and provide additional comment (an addendum opinion) concerning the severity of the Veteran's PTSD in relation to his ability or inability to work - meaning obtain or maintain employment that could be considered substantially gainful versus just marginal in comparison.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19.  From a review of the claims file, it is unclear whether this development has been completed.  As such, the Board will remand this issue once again.

Accordingly, the case is REMANDED for the following action:

1.  Ensure the development ordered in the Board's February 2014 REMAND has been completed - namely, returning the claims folder to the VA compensation examiner that performed the June 2012 examination (or to an examiner with similar expertise) to allow him opportunity to consider the September 2011 private psychiatric evaluation and provide an addendum opinion concerning the severity of the Veteran's PTSD in relation to his ability or inability to work - meaning obtain or maintain employment that could be considered substantially gainful versus just marginal in comparison.  The examiner should also consider the October 2014 opinion by Carl Barchi.
 
2.  If, after considering this VA compensation examiner's supplemental comment, this derivative TDIU claim continues to be denied, then send the Veteran and his attorney a supplemental statement of the case (SSOC) concerning this claim and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this derivative claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


